In this proceeding to discipline respondent, an attorney, upon charges of misconduct, respondent has submitted an affidavit dated February 4, 1977 in which he tenders his resignation as an attorney and counselor at law. Respondent was admitted to practice by this court on October 20, 1954 under the name John Edward Paggioli. The petition charges respondent with professional misconduct as follows: (1) converting escrow funds to his own use from five different clients totaling more than $62,000 and issuing checks totaling more than $68,000, which checks were returned for insufficient funds; (2) neglecting legal matters entrusted to him, failing to respond to the inquiries of his clients and misrepresenting facts to his clients and others in order to conceal his neglect; and (3) failing to co-operate with the petitioner herein in its investigation of complaints against him. The respondent states in his affidavit that his resignation is freely and voluntarily rendered; that he is not being subjected to coercion or duress; that he is fully aware of the implications of submitting his resignation; and he acknowledges that he could not successfully defend himself on the merits against the charges which are comprehended by the petition in this proceeding. Under the *1011circumstances herein, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that respondent’s name be struck from the roll of attorneys and counselors at law, effective forthwith. Gulotta, P. J., Hopkins, Martuscello, Latham and Damiani, JJ., concur.